DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 11 are allowable for setting forth a cutting device comprising a cutting device main body having a cutting blade, a cordless battery attachment portion for receiving a battery, a motor mounted to the cutting device main body, wherein the motor and the battery are provided on a same side of the cutting blade, wherein the battery is attached to the battery attachment portion in a sliding direction, wherein the sliding direction is not parallel with a side of the cutting blade, is tilted downward with respect to the side of the cutting blade, and toward the motor from the cutting blade such that an upper end of the battery is toward to the side of the cutting blade and an lower end of the battery is toward the motor.
For example, Wada (EP2,762,282) teaches a cutting device main body having a cutting blade, a cordless battery attachment portion 23 for receiving a battery 7, a motor 22 mounted to the cutting device main body, wherein the motor and the battery are provided on a same side of the cutting blade.
However, Wada does not teach wherein the battery is attached to the battery attachment portion in a sliding direction, wherein the sliding direction is not parallel with a side of the cutting blade, is tilted downward with respect to the side of the cutting blade and toward the motor from the cutting blade such that an upper end of the battery .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PHONG H NGUYEN/Examiner, Art Unit 3724